Name: Commission Regulation (EEC) No 1723/80 of 27 June 1980 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7 . 80 Official Journal of the European Communities No L 169/5 COMMISSION REGULATION (EEC) No 1723/80 of 27 June 1980 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (6), as last amended by Regulation (EEC) No 707/78 (7), refunds fixed in advance for the products specified in the Annex to that Regulation are to be adjusted according to the rules applicable to the advance fixing of the refund on basic products exported unprocessed ; whereas it is necessary, therefore, to provide that refunds fixed in advance in respect of the said products prior to 28 April 1980 may also be adjusted correspondingly ; Whereas the present Regulation will be supplemented by provisions relating to the adjustment of advance ­ fixed monetary compensatory amounts applicable to products specified in this Regulation ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Article 17 (4) thereof, Whereas, under the third subparagraph of Article 5 (3) of Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3 ), as last amended by Regulation (EEC) No 2429/72 (4), it is possible for refunds fixed in advance to be adjusted where there is a change in the intervention prices and in certain forms of aid ; Whereas Council Regulation (EEC) No 1 359/80 (5) fixed the new intervention prices applicable for milk and milk products for the 1980/81 milk year ; whereas the new prices have not had sufficient influence on the level of market prices to justify a corresponding general adjustment of refunds fixed in advance ; Whereas provision should be made, however, for an adjustment to refunds fixed in advance prior to 1 April 1980 in respect of exports made on or after 1 June 1980 in connection with an invitation to tender issued in an importing non-member country or by armed forces stationed in the territory of a Member State but not coming under its flag, since, in the case of such exports, a long period of validity for the licence or certificate is laid down ; whereas, apart from such exports, it appears advisable also to adjust, to a lesser degree, refunds fixed in advance prior to 28 April 1980 , the date from which the Council 's policy regarding the prices to be fixed for the new milk year was known ; Whereas, under the third subparagraph of Article 5 (2) of Council Regulation (EEC) No 2682/72 of 12 December 1972 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered Article 1 1 . Refunds fixed in advance in respect of products listed in Annexes I and II shall , on the conditions therein stated and at the request of the parties concerned, be adjusted by the amounts fixed in the said Annexes. 2 . The day to be taken into account for deter ­ mining :  the date of the advance fixing shall be the day on which the application for the export licence was lodged, within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 193/75 (8),  the date of export shall be the day on which the customs formalities referred to in the second subparagraph of Article 9 (3) (b) of Regulation (EEC) No 193/75 are completed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.( i ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (*) OJ No L 204, 28 . 7. 1978 , p. 6 . (&gt;) OJ No L 155, 30 . 6. 1968 , p. 1 . ( «) OJ No L 264, 23 . 11 . 1972, p. 1 . W OJ No L 140. 5. 6 . 1980. D . 6 . ( «) OJ No L 289, 27. 12. 1972, p. 13 . ( 7) OJ No L 94, 8 . 4 . 1978, p. 7 . ( 8) OJ No L 25, 31 . 1 . 1975, p. 10 . No L 169/6 Official Journal of the European Communities 2. 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1980 . For the Commission Finn GUNDELACH Vice-President 2. 7. 80 Official Journal of the European Communities No L 169/7 ANNEX I List of adjustments applicable to refunds fixed in advance for products specified in Article 1 of Regulation (EEC) No 804/68 exported on or after 1 June 1980 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) AO B (") 04.01 Milk and cream, fresh, not concentrated or sweetened : ex A. Other than whey, of a fat content, by weight, not exceeding 6 % (') : I. Yoghourt, kephir, curdled milk, buttermilk and other fermented or acidi ­ fied milk : a) In immediate packings of a net capacity of two litres or less : ( 1 ) Of a fat content, by weight, not exceeding 1-5% (2) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % (3) Of a fat content, by weight, exceeding 3 % b) Other : ( 1 ) Of a fat content, by weight, not exceeding 1-5% (2) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % (3) Of a fat content, by weight, exceeding 3 % + 0-52 + 0-64 + 0-75 + 0-52 + 0-64 + 0-75 + 0-09 + 0.18 + 0-09 + 0-18 II . Other : a) In immediate packings of a net capacity of two litres or less and of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1-5 % (bb) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % (cc) Of a fat content, by weight, exceeding 3 % 2. Exceeding 4 % b) Other, of a fat content, by weight : 1 . Not exceeding 4 % : (aa) Of a fat content, by weight, not exceeding 1-5 % (bb) Of a fat content, by weight, exceeding 1-5 % but not exceeding 3 % (cc) Of a fat content, by weight, exceeding 3 % 2. Exceeding 4 % + 0-52 + 0-64 + 0-75 + 0-82 + 0-52 + 0-64 + 0-75 + 0-82 + 0.09 + 0-18 + 0-24 + 0-09 + 0.18 + 0-24 ex B. Other, excluding whey, of a fat content, by weight ( ] ) : ex I. Exceeding 6 % but not exceeding 21 % : (a) Of a fat content, by weight, not exceeding 10 % (b) Of a fat content, by weight, exceeding 10 % but not exceeding 17 % (c) Of a fat content, by weight, exceeding 1 7 % + 0-96 + 1-32 + 1-83 + 0-35 + 0-65 + 1.06 No L 169/8 Official Journal of the European Communities 2. 7 . 80 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) AO B (") 04.01 (cont'd) II . Exceeding 21 % but not exceeding 45 % : (a) Of a fat content, by weight, not exceeding 35 % (b) Of a fat content, by weight, exceeding 35 % but not exceeding 39 % (c) Of a fat content, by weight, exceeding 39 % + 2-12 + 3.14 + 3-43 + 1-29 + 2-12 + 2-35 III . More than 45 % : (a) Of a fat content, by weight, not exceeding 68 % (b) Of a fat content, by weight, exceeding 68 % but not exceeding 80 % (c) Of a fat content, by weight, exceeding 80 % + 3-87 + 5-54 + 6-42 + 2-71 + 4-06 + 4-76 04.02 Milk and cream, preserved, concentrated or sweetened : A. Not containing added sugar ( 2 ) : II . Milk and cream, in powder or granules : a) In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : 1 . Not exceeding 1-5 % 2. Exceeding 1-5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 11 % (bb) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % (cc) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % (dd) Of a fat content, by weight, exceeding 25 % 3 . Exceeding 27 % but not exceeding 29 % 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % (ff) Of a fat content, by weight, exceeding 79 % + 5-72 + 5-72 + 6-30 + 6-40 + 6-61 + 6-66 + 6-69 + 6-78 + 6-82 + 6.96 + 7-06 + 7-17 + 0-76 + 1.18 + 1*65 + 1-77 + 1-88 + 2-59 + 2-82 + 3-65 + 4-23 + 4-82 2. 7 . 80 Official Journal of the European Communities No L 169/9 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) \ AC) B C) 04.02 (cont'd) b) Other, of a fat content, by weight : 1 . Not exceeding 1-5% 2. Exceeding 1-5 % but not exceeding 27 % : (aa) Of a fat content, by weight, not exceeding 1 1 % (bb) Of a fat content, by weight, exceeding 1 1 % but not exceeding 17 % (cc) Of a fat content, by weight, exceeding 1 7 % but not exceeding 25 % (dd) Of a fat content, by weight, exceeding 25 % 3 . Exceeding 27 % but not exceeding 29 % 4. Exceeding 29 % : (aa) Of a fat content, by weight, not exceeding 41 % (bb) Of a fat content, by weight, exceeding 41 % but not exceeding 45 % (cc) Of a fat content, by weight, exceeding 45 % but not exceeding 59 % (dd) Of a fat content, by weight, exceeding 59 % but not exceeding 69 % (ee) Of a fat content, by weight, exceeding 69 % but not exceeding 79 % (ff) Of a fat content, by weight, exceeding 79 % + 5-72 + 5-72 + 6-30 + 6-40 6-61 + 6-66 + 6-69 + 6-78 + 6-82 + 6-96 + 7.06 + 7-17 + 0-76 + 1.18 + 1-65 + 1-77 + 1-88 + 2-59 + 2-82 + 3-65 + 4-23 + 4-82 III . Milk and cream, other than in powder or granules : a) In immediate packings of a net content of 2-5 kg or less and of a fat content by weight not exceeding 11 % : 1 . Of a fat content, by weight, not exceeding 8-9 % and of a non fat lactic dry matter content : (aa) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight (22) Exceeding 3 %, by weight (bb) Of 1 5 % or more and of a fat content : ( 11 ) Not exceeding 3 %, by weight (22) Exceeding 3 % , by weight, but not exceeding 7-4 % (33) Exceeding 7-4 % 2. Other, of a non fat lactic dry matter content : (aa) Of less than 1 5 %, by weight (bb) Of 15 % or more, by weight + 0-75 + 1-54 + 1-72 + 1.18 + 2.04 + 0.18 + 0.19 + 0-47 + 0-53 + 0-55 No L 169/ 10 Official Journal of the European Communities 2. 7 . 80 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) AC) BO 04.02 (cont 'd) b) Other, of a fat content, by weight : 1 . Not exceeding 45 % and of a non fat lactic dry matter content : (aa) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight (22) Exceeding 3 % , by weight, but not exceeding 8-9 % (33) Exceeding 8-9 % , by weight, but not exceeding 11 % (44) Exceeding 11 % , by weight , but not exceeding 21 % (55) Exceeding 21 % , by weight, but not exceeding 39 % (66 ) Exceeding 39 % + 0-75 + 1.18 + 1.39 + 2.12 + 3-43 + 0-18 + 0-53 + 0-71 + 1-29 + 2-35 (bb) Of 15 % or more and of a fat content : ( 11 ) Not exceeding 3 % , by weight (22) Exceeding 3 % , by weight, but not exceeding 7-4 % (33) Exceeding 7-4 % , by weight , but not exceeding 8-9 % (44) Exceeding 8-9 % 2. Exceeding 45 % + 1-54 + 1-72 + 2.04 + 3-87 + 0-19 + 0-47 + 0-55 + 2-71 B. Containing added sugar : I. Milk and cream, in powder or granules : ex b) Other, excluding whey : 1 . In immediate packings of a net capacity of 2-5 kilograms or less and of a fat content, by weight : aa) Not exceeding 1-5% bb) Exceeding 1-5 % but not exceeding 27 % : ( 11 ) Of a fat content , by weight, not exceeding 11 % ( 22) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % ( 33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % (44) Of a fat content, by weight, exceeding 25 % cc) Exceeding 27 % : ill ) Of a fat content, by weight, not exceeding 41 % (22) Of a fat content, by weight, exceeding 41 % + 0-0572 (4 ) per kg + 0-0572 (4 ) per kg + 0-0630 (&lt;) per kg + 0-0640 (4 ) per kg +- 0-0661 C ) per kg + 0-0666 ( 4 ) per kg + 0-0678 (4 ) per kg + 0-0076 {*) per kg + 0-0118 ( 4 ) per kg + 0-0165 (4 ) per kg + 0-0177 ( «) per kg + 0-0259 (") per kg 2 . 7 . 80 Official Journal of the European Communities No L 169/ 11 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated ) AC) B (") 04.02 (cont 'd) 2 . Other, of a fat content, by weight : aa) Not exceeding 1-5 % bb) Exceeding 1-5 % but not exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 11 % (22) Of a fat content, by weight, exceeding 11 % but not exceeding 17 % (33) Of a fat content, by weight, exceeding 17 % but not exceeding 25 % (44) Of a fat content, by weight, exceeding 25 % cc) Exceeding 27 % : ( 11 ) Of a fat content, by weight, not exceeding 41 % (22) Of a fat content, by weight, exceeding 41 % + 0-0572 (4) per kg + 0-0572 O per kg + 0-0630 (4 ) per kg + 0-0640 (4 ) per kg + 0-0661 (4 ) per kg + 0-0666 (4 ) per kg + 0-0678 (4) per kg + 0-0076 0 per kg +- 0-0118 (4 ) per kg + 0-0165 0 per kg + 0-0177 (4 ) per kg + 0-0259 (4) per kg ex II . Milk and cream, excluding whey other than in powder or granules : ex a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content by weight not exceeding 9-5 % : ( 1 ) Of a fat content, by weight, not exceeding 6 9 % and of a non fat lactic dry matter content : (aa) Of less than 15 % and of a fat content : ( 11 ) Not exceeding 3 % , by weight (22) Exceeding 3 % , by weight (bb) Of 1 5 % or more + 0-0075 (4 ) per kg + 1-56 ( 5 ) + 0-0018 0 per kg (2) Of a fat content, by weight, exceeding 6-9 % and of a non fat lactic dry matter content, by weight, of 15 % or more b) Other, of a fat content, by weight : ex 1 . Not exceeding 45 % : (aa) Of a fat content, by weight, not exceeding 6 9 % and of a non fat lactic dry matter content, by weight, of 15 % or more (bb) Of a fat content, by weight, exceeding 6-9 % but not exceeding 21 % and of a non fat lactic dry matter content , by weight, of 15 % or more (cc) Of a tat content by weight, exceeding 9-5 % but not exceeding 21 % and of a non fat lactic dry matter content , by weight, less than 15 % (dd) Of a fat content, by weight, exceeding 21 % but not exceeding 39 % (ee) Of a fat content, by weight, exceeding 39 % 2. Exceeding 45 % + 2-14 (5 ) + 1-56 ( 5) + 2-14 (5) + 0-0125 (4 ) per kg + 0-0212 (4) per kg + 0-0343 (4 ) per kg + 0-0387 ( 4 ) per kg + 0-55 p ) + 0-55 (5 ) + 0-0059 0 per kg + 0-0129 0 per kg + 0-0235 0 per kg + 0-0271 (4 ) per ^ No L 169/12 Official Journal of the European Communities 2 . 7 . 80 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight ( unless otherwise indicated ) r AC) B (") 04.03 Butter : | ex A. Of a fat content, by weight, not exceeding 85 % : ( I) Of a fat content, by weight, of 62 % or more, but less than 78 % (II) Of a fat content, by weight, of 78 % or more , but less than 80 % (III) Of a fat content, by weight, of 80 % or more, but less than 82 % ( IV) Of a fat content, by weight, of 82 % or more B. Other, of a fat content, by weight : ( I) Not exceeding 99-5 % (II) Exceeding 99-5 % + 5-01 + 6-31 + 6-47 -t- 6-63 + 6-63 + 8.09 + 3-78 + 4-76 + 4-88 + 5.00 -I- 5-00 + 6.10 04.04 Cheese and curd (6) : ex A. Emmentaler and Gruyere , not grated or powdered : II . Other + 9-38 + 2-24 ex C. Blue-veined cheese, not grated or powdered, other than Roquefort D. Processed cheese , not grated or powdered : II . Other, of a fat content, by weight : a) Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex 1 . Not exceeding 48 % and of a dry matter content, by weight : (aa) Of 27 % or more but less than 33 % (bb) Of 33 % or more but less than 38 % (cc) Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : ( 11 ) Less than 20 % (22) Of 20 % or more (dd) Of 43 % or more and of a fat content, by weight, in the dry matter : ( 11 ) Less than 20 % (22) Of 20 % or more but less than 40 % (33) Of 40 % or more + 7-43 + 1-61 + 2-87 + 2-87 + 4-19 + 2-87 +- 4-19 +- 6-04 + 2-01 + 0-70 + 0-70 + 1.07 + 0-70 | + 1-07 ] + 1-61 2. 7. 80 Official Journal of the European Communities No L 169/ 13 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) \ AC) B (") 04.04 (cont 'd) ex 2. Exceeding 48 % and of a dry matter content, by weight : (aa) Of 33 % or more but less than 38 % (bb) Of 38 % or more but less than 43 % (cc) Of 43 % or more but less than 46 % (dd) Of 46 % or more and of a fat content, by weight, in the dry matter : ( 11 ) Less than 55 % (22) Of 55 % or more b) Exceeding 36 % + 2-87 + 41 9 + 6.04 + 6.04 + 7-17 + 7-17 + 0-70 + 1.07 + 1-61 + 1-61 + 1-91 + 1-91 E. Other : I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight, of the non-fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano, Parmigiano Reggiano (2) Fiore Sardo, Pecorino (3) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30 % or more b) Exceeding 47 % but not exceeding 72 % : ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more ex 5. Other, of a fat content, by weight, in the dry matter : (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non ­ fatty matter not exceeding 62 % (excluding cheeses produced from whey) (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo, Provolone, Ragusano (22) Danbo, Edam, Fontal , Fontina, Fynbo, Gouda, Havarti , Maribo, SamsÃ ¸, Tilsit (33) ButterkÃ ¤se , Esrom, Italico , Kemhem , Saint- Nectaire , Saint-Paulin , Taleggio + 1 1 22 + 11-22 + 8.02 + 8-45 + 5-20 + 7-32 + 7-76 + 8-69 + 804 + 6-95 + 2-13 + 2-13 + 1-52 + 2-25 + 0-46 + 1-15 + 2-35 + 1-88 + 1-62 No L 169/ 14 Official Journal of the European Communities 2. 7 . 80 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) \\ AO B (") 04.04 (cont 'd) (44) Cantal , Cheshire , Wensleydale, Lancashire, Double Gloucester (55) Salted ricotta, of a fat content, by weight, of 30 % or more (66) Feta (77) Colby, Monterey (88) Other (excluding cheeses produced from whey), of a water content, calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % (bbb) Exceeding 52 % but not exceeding 62 % + 6-86 + 2-34 + 6-28 + 6-86 + 6-86 + 8-04 + 2-10 + 1.76 + 1-68 + 1.76 + 1-76 + 1-88 ex c) Exceeding 72 % (excluding cheeses produced from whey) : 1 . In immediate packings of a net capacity not exceeding 5.00 grams : (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % (bb) Cream cheese of a water content, calculated by weight, of the non fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 70 % (22) Of 70 % or more (cc) Other + 1-48 + 1-58 + 1-83 + 0-60 + 0-85 2 . Other : (aa) Cottage cheese (bb) Cream cheese of a water content, calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 70 % (22) Of 70 % or more (cc) Other + 1-58 + 1.83 + 0-60 + 0-85 ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 %, of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % (2) Of 80 % or more but less than 85 % (3) Of 85 % or more but less than 95 % (4) Of 95 % or more + 4-19 + 5-58 -t- 5-93 + 6-63 + 0-79 + 1-05 + 1.12 + 1-26 2. 7. 80 Official Journal of the European Communities No L 169/ 15 CCT heading No Description Amount of adjustment ECU/ 100 kg net weight (unless otherwise indicated) I AO BO 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ex B. Other, containing starch, glucose or glucose syrup falling within subhead ­ ings 17.02 B and 21.07 F II, or milk products : I. Containing starch, or glucose or glucose syrup : a) Containing no starch or containing 10 % or less, by weight, of starch : (3) Containing 50 % or more but less than 75 %, by weight, of milk products of which content of milk in powder or granules (excluding whey), by weight, is : (aa) Less than 30 % (bb) 30 % or more but less than 40 %, (cc) 40 % or more but less than 50 % (dd) 50 % or more but less than 60 % (ee) 60 % or more but less than 70 % (ff) 70 % or more + 1.83 + 2-40 + 2-97 + 3-55 + 412  (4) Containing 75 % or more, by weight, of milk products, of which content of milk in powder or granules (excluding whey), by weight, is : (aa) Less than 30 % (bb) 30 % or more but less than 40 % (cc) 40 % or more but less than 50 % (dd) 50 % or more but less than 60 % (ee) 60 % or more but less than 70 % (ff) 70 % or more but less than 75 % (gg) 75 % or more but less than 80 % (hh) 80 % or more + 1-83 + 2-40 + 2-97 + 3-55 + 4-12 + 4-40 + 4-69  II. Containing no starch, glucose or glucose syrup, but containing milk products of which content of milk in powder or granules (excluding whey), by weight, is : (a) 50 % or more but less than 60 % (b) 60 % or more but less than 70 % (c) 70 % or more but less than 80 % (d) 80 % or more + 2-97 + 2-55 + 4-12 + 4-69  No L 167/ 16 Official Journal of the European Communities 2. 7 . 80 (*) For the application of the amounts specified in column A, the advance fixing of the refund must have taken place before 1 April 1980 in connection with a tender (within the meaning of Article 19 of Regulation (EEC) No 193 /75), opened in an importing non-member country or by the armed forces as specified in Article 10 ( 1 ) of Regulation (EEC) No 2044/75 . (") For the application of the amounts specified in column B the advance fixing of the refund must have taken place before 28 April 1980, provided the amounts specified in column A do not apply . (') When the product falling within this subheading is a mixture containing added whey and/or added lactose , no adjustment shall be granted . (2 ) The weight of the added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight . When the product falling within this subheading is a mixture containing added whey and/or added lactose , the added whey and/or added lactose shall not be taken into account in the calculation of the amount of adjust ­ ment . (4 ) The weight of added non-lactic matter and/or added lactose shall not be taken into account for the purpose of calculating the fat content , by weight . The adjustment per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown , multiplied by the weight of the lactic part contained in 100 kg of product , however, where whey and/or lactose have been added to the product , the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and /or added lactose , contained in 100 kg of product ; (b) on or after 1 July 1980 , the amount of the adjustment , if any , calculated for the saccharose content in accordance with the provisions of Article 1 of Regulation (EEC) No 797 ' 80 (OJ No L 87, 1 . 4 . 1980). ( 5 ) The adjustment on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a ) the amount per 100 kg shown ; hoewever, where whey and/or lactose have been added to the product , the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b ) on or after 1 July 1980, the amount of the adjustment, if any , calculated for the saccharose content in accordance with the provisions of Article 1 of Regulation (EEC) No 797/80 (OJ No L 87, 1 . 4 . 1980 ). (6) No adjustment shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . ( 7) This amount applies to the net weight , minus the weight of the brine . The weight of non-milk fat should be disregarded for the purposes of calculating fat content , by weight . 2 . 7 . 80 Official Journal of the European Communities No L 169 / 17 ANNEX II List of adjustments applicable to refunds fixed in advance before 28 April 1980 in respect of the products indicated in Annex A to Regulation (EEC) No 2682/72 and specified in Article 1 of Regulation (EEC) No 804/68 exported , on or after 1 June 1980 , in the form of goods included in the Annex to the latter Regulation CCT heading No Description Amount of adjustment ECU/ 100 kg net weight ex 04.02 A II Milk powder, obtained by the spray process , of a fat content by weight of less than 1-5 % and of a water content by weight of less than 5 % (PG 2) \ ex 04.02 A II Milk powder, obtained by the spray process , of a fat content by weight of 26 % and of water content by weight of less than 5 % (PG 3 ) + 1-65 ex 04.02 A III Condensed milk, of a fat content by weight of 7-5 % and of a weight referred to dry matter of 25 % (PG 4) + 0-47 ex 04.03 Butter of a fat content by weight of 82 % (PG 6) + 5.00